DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 In view of Applicant’s arguments, the Examiner has decided to issue a second non-final office action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Krov (DE 10 2015 100 935 A1) in view of DING (CN 103596372 A)
Regarding claim 1, Krov discloses an electrical connection assembly, comprising: a pair of conductors (1, 2) welded onto one another; and a layer including a cyanoacrylate glue (see translation: page 2, 7th paragraph or abstract) disposed in an area between the conductors. However, Krov fails to explicitly disclose a material or component that impedes or prevents a hardening of the glue located at least in a subsection of the area. Din discloses disclose a material or component that impedes or prevents a hardening of the glue located at least in a subsection of the area (see translation: paragraph 0042). It would have been obvious to one having ordinary skill sill in the art to use material or component that impedes or prevents a hardening of the glue located at least in a subsection of the area such as disclosed in DING in order to make Krov to enhance the weather resistance of the location.  
Regarding claim 2, Krov and DING d disclose the conductors (1,2) have a pair of surfaces facing each other, at least one of the surfaces is at least partially roughened in the area.
Regarding claim 3, Krov and DING isclose a thickness of the layer including the cyanoacrylate glue is a maximum of double a surface roughness of the at least one of the surfaces (see translation: page 2, 7th paragraph or abstract).
Regarding claim 4, Krov and DING disclose the conductors (1, 2) are formed of a sheet or layers of metal material at least in the area.
Regarding claim 5, Krov and DING d disclose at least one of the conductors (1,2) is made of an aluminum-containing material.
Regarding claim 7, Krov and DING d disclose the conductors (1,2) are welded onto one another at a welding point, the welding point is at least partially surrounded by the area. 
Regarding claim 8, Krov and DING d disclose the conductors (1, 2) directly contact one another outside the welding point.
Regarding claim 9, Krov and DING d disclose one of the conductors (9) is part of a ribbon cable.
Regarding claim 11, Krov discloses method for welding a pair of conductors, (1, 2) comprising: coating an area (see abstract) of at least one of the conductors with a cyanoacrylate glue (see translation: paragraph 0042); and
welding the conductors (see abstract). However, Krov fails to explicitly disclose a material or component that impedes or prevents a hardening of the glue located at least in a subsection of the area. Din discloses disclose a material or component that impedes or prevents a hardening of the glue located at least in a subsection of the area (see translation: paragraph 0042). It would have been obvious to one having ordinary skill sill in the art to use material or component that impedes or prevents a hardening of the glue located at least in a subsection of the area such as disclosed in DING in order to make Krov to enhance the weather resistance of the location.  
Regarding claim 12, Krov and DING d disclose at least partially roughening the area prior to the coating (as obvious for coating to prevent pealing and for reliable sealing features).
Regarding claim 14, Krov and DING d disclose the welding is conducted in the subsection of the area (see abstract).
Regarding claim 15, Krov and DING d disclose the welding is conducted with a plurality of laser pulses (see abstract).
`	Regarding claim 16, Krov and DING disclose the material is applied before or after the coating step (see DING: abstract). 
Regarding claim 17, Krov and DING disclose the welding step occurs after applying the material (see abstract).



Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Krov (DE 10 2015 100 935 A1) in view of KLAASSEN (CA 2615479 A1). 
Krov discloses an electrical connection assembly including a pair of conductors (1, 2) welded onto one another and a layer including a cyanoacrylate glue disposed in an area between the conductors (see abstract). However, Krov fails to explicitly disclose conductors is connected to a battery. KLAASSEN discloses conductors connected to a battery (101). It would have been obvious to one having ordinary skill in the art to have conductors connected to a battery such as disclosed in KLAASSEN to make alternative power connection in Krov’s system. 

                                       Response to Amendment/Argument
Applicant's arguments with respect to claims 1-5, 7-10, 11-12, 14-17 have been considered but are moot in view of the new ground(s) of rejection.
                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEAN F DUVERNE/  Primary Examiner, Art Unit 2833                                                                                                                                                                                                                           10/05/2022